Citation Nr: 1816152	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pes planus and plantar fasciitis of the left foot prior to March 26, 2012 and in excess of 50 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.


REMAND

The Veteran had active duty service from January to June 2003, and February 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Decision Review Officer (DRO) hearing in October 2014 and at a Board hearing before the undersigned Veterans Law Judge in April 2016.

In November 2016, the Board remanded this matter for further evidentiary development.

Pursuant to the November 2016 Board remand, the Veteran was afforded a December 2016 VA examination to assess the current nature and severity of his service-connected lumbar spine disability.  When asked whether the Veteran reported flare-ups of his lumbar spine, the examination report reflects "no response provided."  When asked whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, the examiner stated that he was unable to state without mere speculation.  His rationale was that he could not observe the Veteran during a flare-up or during usual day-to-day activities.  

The Veteran was also afforded a December 2016 VA examination to assess the current nature and severity of his service-connected left foot disability, pursuant to the November 2016 Board remand.  The examiner noted that the Veteran did not report flare-ups that impacted the function of his foot.  However, the examiner did indicate that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the left foot was used repeatedly over a period of time.  When asked to describe the functional loss, the examiner was unable to do so, providing the same explanation as in the December 2016 VA lumbar spine examination.

While the Veteran's claim was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued a new precedential decision which also requires that certain claims also be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.

Because the 2016 VA examination reports do not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during flare-ups of his left foot and lumbar spine consistent with Sharp, these examinations are insufficient for adjudication purposes.  Therefore, on remand, another examination should be performed in order to address flare-ups of the Veteran's left foot and lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability.    If possible, such examination should be conducted during a flare-up.

(a) The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine disability.

(b) The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(c) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(d) If the Veteran endorses experiencing flare-ups of his lumbar spine disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected pes planus and plantar fasciitis of the left foot.  If possible, such examination should be conducted during a flare-up.

(a) The examiner should identify the current nature and severity of all manifestations of the Veteran's pes planus and plantar fasciitis of the left foot.

(b) The examiner must comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(c) If the Veteran endorses experiencing flare-ups of his pes planus and plantar fasciitis of the left foot, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

4. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

